 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO, JR,                   ) Case No.: 1:18-cv-1648 -DAD JLT
                                          )
12             Plaintiff,                 ) ORDER TO SHOW CAUSE WHY SHOULD NOT
                                          ) BE ISSUED
13        v.                              )
                                          )
14   MILLENNIUM ACQUISITIONS LLC, et al., )
                                          )
15             Defendants.                )
                                          )
16
17          The plaintiffs filed this action on November 30, 2018. (Doc. 1) The same day, the Court
18   issued the summonses (Doc. 2) and its order setting the mandatory scheduling conference to occur on
19   February 27, 2019. (Doc. 3) The order reads,
20          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
21          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
22          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint Failure to timely serve the summons and
23          complaint may result in the imposition of sanctions, including the dismissal of unserved
            defendants.
24
25   (Doc. 3 at 1) However, the plaintiffs have not filed proofs of service and no defendant has appeared.
26   Therefore, the Court ORDERS:
27          1.      No later than February 22, 2019, the plaintiffs SHALL show cause why sanctions, up
28   to and including dismissal of the action, should not be imposed for its failure to comply with

                                                        1
 1   Fed.R.Civ.P. 4(m) and with the Courts orders and to prosecute this action. Alternatively, the plaitniffs
 2   may file proofs of service by February 22, 2019;
 3          2.      The scheduling conference is CONTINUED to March 28, 2019 at 8:15 a.m.
 4
 5   IT IS SO ORDERED.
 6
        Dated:     February 14, 2019                          /s/ Jennifer L. Thurston
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
